[fifthamendmenttotherecei001.jpg]
EXECUTION VERSION FIFTH AMENDMENT TO THE RECEIVABLES FINANCING AGREEMENT This
FIFTH AMENDMENT TO THE RECEIVABLES FINANCING AGREEMENT (this “Amendment”), dated
as of July 25, 2019, is entered into by and among the following parties: (i)
SYNEOS HEALTH RECEIVABLES LLC, as Borrower; (ii) SYNEOS HEALTH, LLC (f/k/a INC
RESEARCH, LLC), as initial Servicer; and (iii) PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as Administrative Agent and as Lender. Capitalized terms used but not
otherwise defined herein (including such terms used above) have the respective
meanings assigned thereto in the Receivables Financing Agreement described
below. BACKGROUND A. The parties hereto have entered into a Receivables
Financing Agreement, dated as of June 29, 2018 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Receivables
Financing Agreement”). B. Concurrently herewith, the Borrower, as buyer, the
Servicer, as servicer and as an originator, and inVentiv Health Clinical, LLC as
an originator, are entering into that certain Second Amendment to the Purchase
and Sale Agreement, dated as of the date hereof (the “PSA Amendment”). C.
Concurrently herewith, the Borrower, the Servicer, the Administrative Agent and
Bank of America, N.A. are entering into that certain Second Amendment to the
Deposit Account Control Agreement, dated as of the date hereof (the “DACA
Amendment” and, together with the PSA Amendment, the “Related Agreements”). D.
The parties hereto desire to amend the Receivables Financing Agreement as set
forth herein. NOW THEREFORE, with the intention of being legally bound hereby,
and in consideration of the mutual undertakings expressed herein, each party to
this Amendment hereby agrees as follows: SECTION 1. Amendment to the Receivables
Financing Agreement. Schedule II to the Receivables Financing Agreement is
hereby replaced in its entirety with Schedule II hereto. SECTION 2.
Representations and Warranties of the Borrower and the Servicer. The Borrower
and the Servicer hereby represent and warrant to each of the parties hereto as
of the date hereof as follows: 732469369 18569090



--------------------------------------------------------------------------------



 
[fifthamendmenttotherecei002.jpg]
(a) Representations and Warranties. The representations and warranties made by
it in the Receivables Financing Agreement and each of the other Transaction
Documents to which it is a party are true and correct as of the date hereof. (b)
Enforceability. The execution and delivery by it of this Amendment, and the
performance of its obligations under this Amendment, the Related Agreements, the
Receivables Financing Agreement (as amended hereby) and the other Transaction
Documents to which it is a party are within its organizational powers and have
been duly authorized by all necessary action on its part, and this Amendment,
the Related Agreements, the Receivables Financing Agreement (as amended hereby)
and the other Transaction Documents to which it is a party are (assuming due
authorization and execution by the other parties thereto) its valid and legally
binding obligations, enforceable in accordance with their terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law. (c) No Event of Default. After
giving effect to this Amendment, no Event of Default or Unmatured Event of
Default has occurred and is continuing, or would occur as a result of this
Amendment, the Related Agreements, or the transactions contemplated hereby or
thereby. SECTION 3. Effect of Amendment; Ratification. All provisions of the
Receivables Financing Agreement and the other Transaction Documents, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the
Receivables Financing Agreement (or in any other Transaction Document) to “this
Receivables Financing Agreement”, “this Agreement”, “hereof”, “herein” or words
of similar effect referring to the Receivables Financing Agreement shall be
deemed to be references to the Receivables Financing Agreement as amended by
this Amendment. This Amendment shall not be deemed, either expressly or
impliedly, to waive, amend or supplement any provision of the Receivables
Financing Agreement other than as set forth herein. The Receivables Financing
Agreement, as amended by this Amendment, is hereby ratified and confirmed in all
respects. SECTION 4. Effectiveness. This Amendment shall become effective as of
the date hereof, subject to the conditions precedent that the Administrative
Agent shall have received the following: (a) counterparts to this Amendment
executed by each of the parties hereto; and (b) such other agreements,
documents, instruments, UCC financing statements, secretary certificates, lien
searches and opinions listed on Annex A hereto or otherwise as the
Administrative Agent may reasonably request prior to the date hereof. 732469369
18569090 2



--------------------------------------------------------------------------------



 
[fifthamendmenttotherecei003.jpg]
SECTION 5. Severability. Any provisions of this Amendment which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. SECTION 6. Transaction
Document. This Amendment shall be a Transaction Document for purposes of the
Receivables Financing Agreement. SECTION 7. Counterparts. This Amendment may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart hereof by
facsimile or other electronic means shall be equally effective as delivery of an
originally executed counterpart. SECTION 8. GOVERNING LAW AND JURISDICTION. (a)
THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF). (b) EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH RESPECT
TO THE BORROWER AND THE SERVICER, THE EXCLUSIVE JURISDICTION, AND (II) WITH
RESPECT TO EACH OF THE OTHER PARTIES HERETO, THE NON-EXCLUSIVE JURISDICTION, IN
EACH CASE, OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY, NEW
YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT,
AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING (I) IF BROUGHT BY THE BORROWER, THE SERVICER OR ANY
AFFILIATE THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY
OTHER PARTY TO THIS AMENDMENT, MAY BE HEARD AND DETERMINED, IN EACH CASE, IN
SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. NOTHING IN THIS SECTION 9 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY OTHER CREDIT PARTY TO BRING ANY ACTION OR PROCEEDING AGAINST THE
BORROWER OR THE SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF
OTHER JURISDICTIONS. EACH OF THE BORROWER AND THE SERVICER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES
HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. 732469369 18569090 3



--------------------------------------------------------------------------------



 
[fifthamendmenttotherecei004.jpg]
SECTION 9. Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Financing Agreement or any provision hereof or
thereof. SECTION 10. Performance Guaranty Ratification. After giving effect to
this Amendment and the transactions contemplated by this Amendment, all of the
provisions of the Performance Guaranty shall remain in full force and effect and
the Performance Guarantor hereby ratifies and affirms the Performance Guaranty
and acknowledges that the Performance Guaranty has continued and shall continue
in full force and effect in accordance with its terms. [SIGNATURE PAGES FOLLOW]
732469369 18569090 4



--------------------------------------------------------------------------------



 
[fifthamendmenttotherecei005.jpg]




--------------------------------------------------------------------------------



 
[fifthamendmenttotherecei006.jpg]




--------------------------------------------------------------------------------



 
[fifthamendmenttotherecei007.jpg]




--------------------------------------------------------------------------------



 
[fifthamendmenttotherecei008.jpg]




--------------------------------------------------------------------------------



 
[fifthamendmenttotherecei009.jpg]
SCHEDULE II Lock-Boxes, Collection Accounts and Collection Account Banks
Collection Account Bank Collection Account Number Associated Lock-Box (if any)
Bank of America, N.A. 381029027657 415914 Bank of America, N.A. 009429395130 N/A
Wells Fargo Bank, National Association 2000032370308 N/A Wells Fargo Bank,
National N/A Association 2000032370324 732469369 18569090



--------------------------------------------------------------------------------



 
[fifthamendmenttotherecei010.jpg]
Annex A (attached) 732469369 18569090



--------------------------------------------------------------------------------



 
[fifthamendmenttotherecei011.jpg]
SYNEOS HEALTH, LLC (f/k/a INC RESEARCH, LLC) PNC BANK, NATIONAL ASSOCIATION
CLOSING MEMORANDUM FOR JOINDER OF ORIGINATOR TO TRADE RECEIVABLES SECURITIZATION
PROGRAM For July 25, 2019 Closing Parties and Abbreviations: Administrative
Agent PNC BofA Bank of America, N.A. Borrower Syneos Health Receivables LLC, a
newly formed Delaware limited liability company structured as a typical
bankruptcy-remote special purpose entity with at least one independent director
Collection Account Banks Wells and BofA Existing Originators Syneos Health and
InVentiv Independent Director Kristine E. Eppes inVentiv inVentiv Health
Clinical, LLC, a Delaware limited liability company Lender PNC Joining
Originator inVentiv Commercial Services, LLC, New Jersey limited liability
company JPM JPMorgan Chase Bank, N.A. MB Mayer Brown LLP, special counsel to
Administrative Agent Originators Existing Originators and Joining Originator
Performance Guarantor Syneos PNC PNC Bank, National Association Servicer Syneos
Health Syneos Syneos Health, Inc., a Delaware corporation Syneos Counsel Wyrick
Robbins Yates & Ponton LLP, counsel to the Syneos Parties Syneos Health Syneos
Health, LLC (f/k/a/ INC Research, LLC), a Delaware limited liability company
Syneos Parties Each of the Servicer, the Originators, the Borrower and the
Performance Guarantor Structuring Agent PNC Capital Markets LLC 733104979
18569090



--------------------------------------------------------------------------------



 
[fifthamendmenttotherecei012.jpg]
A. BASIC DOCUMENTS 1. Fifth Amendment to Receivables Financing Agreement 2.
Second Amendment to Purchase and Sale Agreement (“PSA”) 3. Amendment No. 2 to
Deposit Account Control Agreement (note: collection accounts will be assigned to
the Borrower on the books and records of the Collection Account Bank such that
the Borrower will be the “owner” and “customer of the bank” with respect to
those accounts) 4. Intercompany Loan Agreement for the Joining Originator B.
UNIFORM COMMERCIAL CODE FILING DOCUMENTATION 5. UCC, tax, ERISA, bankruptcy and
judgment lien searches against the Joining Originator in the State in which the
Joining Originator is organized or incorporated (as well as tax, ERISA,
bankruptcy and judgment searches at the Joining Originator’s chief executive
office) 6. UCC-1 Financing Statements naming the Joining Originator as
debtor/seller, Borrower as buyer/assignor, and the Administrative Agent as
secured party/assignee, for filing with the Secretary of State of the State of
New Jersey 7. Amended and Restated Lien Release Letter (JPM) 8. UCC-3 filing
regarding UCC-1 filing by JPM against Joining Originator C. LEGAL OPINIONS 9.
Opinion of counsel to the Joining Originator, Syneos Health and the Borrower re:
general corporate matters, enforceability, no-conflicts with organizational
documents, material agreements, New York and Federal law, ’40 Act, Volcker Rule
and UCC security interest and perfection matters 10. Opinion of counsel to the
Joining Originator and the Borrower re: true sale matters 11. Opinion of counsel
to the Joining Originator and the Borrower re: substantive consolidation matters
12. Back-Up Officers’ Certificates as applicable to support the foregoing
opinions, including Certificate regarding material agreements D. DOCUMENTATION
AS TO AUTHORITY, INCUMBENCY AND OTHER MATTERS WITH RESPECT TO SYNEOS HEALTH,
BORROWER AND THE JOINING ORIGINATOR 13. Officer’s Certificate of Syneos Health
a. Authorizing Resolutions b. Certificate of Formation c. Limited Liability
Company Agreement d. Incumbency and signatures 14. Officer’s Certificate of the
Joining Originator a. Authorizing Resolutions b. Certificate of Formation c.
Limited Liability Company Agreement d. Incumbency and signatures 2 733104979
18569090



--------------------------------------------------------------------------------



 
[fifthamendmenttotherecei013.jpg]
15. Officer’s Certificate of Borrower a. Authorizing Resolutions b. Certificate
of Formation c. Amended and Restated Limited Liability Company Agreement d.
Incumbency and signatures 16. Good Standing Certificate of Syneos from the State
of Delaware 17. Good Standing Certificate of Joining Originator from the State
of New Jersey 18. Good Standing Certificate of Borrower from the State of
Delaware C. MISCELLANEOUS 19. Pro Forma Information Package 20. IRS Form W-9 3
733104979 18569090



--------------------------------------------------------------------------------



 